Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
15, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00862-CV


     IN THE INTEREST OF S.M.H AND W.H.H., MINOR CHILDREN

                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-06052


                MEMORANDUM                        OPINION

      This is an appeal from an order signed July 25, 2017. On December 21, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant